DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a container” in Line 6 of the claim.  It is not clear if “a container” in Line 6 is referencing or in addition to “a container” recited in Lines 1-2 of the claim.  For examination purposes, “a container” in Line 6 is being interpreted as ‘the container’.
The remaining claims are rejected because they depend on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang CN102745590A and in view of Mills 6,863,325.
In Re Claim 1, as best understood, Wang teaches a container spreader (abstract) for coupling a container with a hoisting installation, comprising a lifting frame (16) provided with a number of guide plates (15) connected to the lifting frame for guiding the container spreader during coupling of the container spreader with a container, which guide plates are each connected to a separate hydraulic swivel motor (13) which can move the guide plate connected thereto between an active position (Paragraph 24), in which the guide plates guide the container spreader to the container, and an inactive position (Paragraph 24, Fig. 5), in which the guide plates are folded away so that they cannot come into contact with the container, wherein characterized in that each hydraulic swivel motor (13) is connected to a separate hydraulic pump (6) which is connected to a separate electric motor (9), the hydraulic swivel motor with the hydraulic pump and the electric motor forming an assembly, (See Fig. 2-4) and wherein each assembly is connected to one of the guide plates (See Fig. 5).
Wang is silent concerning the lifting frame provided with coupling means for coupling to the hoisting installation.
However, Mills teaches a lifting frame (Fig. 1) provided with coupling means (34, Fig. 2) for coupling to a hoisting installation (Column 4, Lines 41 and 42), and a number of guide plates (21).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a coupling means to attach a lifting means to a hoisting installation in the container spreader of Wang as taught by Mills in order to couple the spreader with the hoist (Column 4, Line 41-42).
In Re Claim 2, Wang teaches wherein each guide plate is connected via a connecting element (14) directly to the output shaft of the hydraulic swivel motor of the assembly.
In Re Claim 3, Wang teaches hydraulic valves (5, 7 and pressure switch 10) are provided in each assembly between the hydraulic pump and the hydraulic swivel motor for holding the guide plate, respectively for limiting the load on the guide plate and for limiting the maximum torque on the swivel motor.
In Re Claim 4, Wang teaches wherein the hydraulic valves are adjustable. (See valves 5 and 7, Fig. 1) 
In Re Claim 5, Wang teaches wherein hydraulic valves (5, 7 and pressure switch 10) are provided in each assembly between the hydraulic pump and the hydraulic swivel motor for holding the guide plate, respectively for limiting the load on the guide plate and for limiting the maximum torque on the swivel motor.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:													Illana Martos et al., Lamrouex, and Fleisher teach a container spreader with guide plates for connecting a container with a hoist installation.								Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652